Case 20-10166-JTD   Doc 29   Filed 01/28/20   Page 1 of 6
Case 20-10166-JTD   Doc 29   Filed 01/28/20   Page 2 of 6




                    EXHIBIT A
                                  Case 20-10166-JTD              Doc 29       Filed 01/28/20
Lucky's Market Parent Company, LLC, et al., - Service List to e-mail Recipients
                                                                                                 Page 3 of 6                Served 1/27/2020

5 STAR REFRIGERATION & AIR CONDITIONING INC      BALLARD SPAHR LLP                             BALLARD SPAHR LP
ATTN: JOSEPH E MATTHEWS                          ATTN: LESLIE HEILMAN                          ATTN: LAUREL ROGLEN
JOE.MATTHEWS@5-STARREFRIGERATION.COM             HEILMANL@BALLARDSPAHR.COM                     ROGENL@BALLARDSPAHR.COM


BLUESOHO                                         BUNZL HOLDINGS, INC.                          CAITO FOODS SERVICE
ATTN: DAVE HONAN                                 ATTN: JIM MCCOOL                              ATTN: DAVE COCHRAN
DAVID.HONAN@QG.COM                               JIM.MCCOOL@BUNZLUSA.COM                       DCOCHRAN@CATOFOODS.COM


CAPTIVEAIRE SYSTEMS INC                          CARDLYTICS INC                                CHARLIES PRODUCE
ATTN: BOB LUDDY                                  ATTN: SCOTT GRIMES                            ATTN: DWAYNE WILSON
BOB.LUDDY@CAPTIVEAIRE.COM                        SGRIMES@CARDLYTICS.COM                        DWAYNEWILSON@CHARLIESPRODUCE.COM


CROSSET COMPANY LLC                              DANIA LIVE 1748, LLC                          DANIA LIVE 1748, LLC
ATTN: GREG KURKJIAN                              ATTN: GARY BAZYDLO                            ATTN: KARAN OSTERHOUT
GREG.KURKJIAN@IFCO.COM                           GBAZYDLO@KIMCOREALTY.COM                      KOSTERHOUT@KIMCOREALTY.COM


GLADES 95TH LLC                                  GLOBAL AXIOM, INC.                            GOURMET FOODS INTERNATIONAL
ATTN: BRIAN SCHMIER                              ATTN: TIM YOST                                ATTN: BRIAN SCOTT
BRIAN@SCHMIERPROPERTYGROUP.COM                   TIM.YOST@AXIOMLAW.COM                         BSCOTT@ATLANTAFOODS.COM


HARVEST MEAT COMPANY INC                         HAWKINS CONSTRUCTION                          HUSSMANN CORPORATION
ATTN: JAY LEAVY                                  ATTN: JOHN MCCAUGHERTY                        ATTN: CATHEY HAIGH
JAY@HARVESTMEAT.COM                              JMCCAUGHERTY@HAWKINSNET.COM                   CATHEY.HAIGH@HUSSMANN.COM


J RAYMOND CONSTRUCTION CORP                      JDA SOFTWARE INC                              JP MORGAN CHASE
ATTN: TOM BORGIA                                 ATTN: GIRISH RISHI                            ATTN: JEFF SCHAEFER
TBORGIA@JRAY.COM                                 GIRISH.RISHI@MOTOROLA.COM                     JEFFREY.SCHAEFER@CHASE.COM


KPS GLOBAL LLC                                   MONZACK MERSKY MCLAUGHHLIN & BROWDER, P.A     MONZACK MERSKY MCLAUGHHLIN & BROWDER, P.A
ATTN: MIKE EAKINS                                ATTN: BRIAN J. MCLAUGHLIN                     ATTN: RACHEL B MERSKY
MIKE.EAKINS@KPSGLOBAL.COM                        BMCLAUGHLIN@MONLAW.COM                        RMERSKY@MONLAW.COM


NEELANDS USA LTD                                 OFFICE OF THE U.S. TRUSTEE                    PINELOCH CENTER STREET LLC
ATTN: NOEL NEELANDS                              ATTN: TIMOTHY J FOX, ESQ                      ATTN: HEATHER COONS
NOEL@NEELANDS.COM                                TIMOTHY.FOX@USDOJ.GOV                         HEATHER@BLUEROCKCOMMERCIAL.COM


RICHARDS, LAYTON & FINGER, P.A.                  RICHARDS, LAYTON & FINGER, P.A.               SCHMID CONSTRUCTION
ATTN: BRETT M. HAYWOOD                           ATTN: ZACHARY I. SHAPIRO                      ATTN: JOHN SCHMID
HAYWOOD@RLF.COM                                  SHAPIRO@RLF.COM                               JOHN@SCHMIDCONSTRUCTION.COM


SEASONS-4 INC                                    SHERWOOD FOOD DISTRIBUTORS                    SNYDER CONSTRUCTION INC
ATTN: LEE CHURCHILL                              ATTN: SCOTT FOURNIER                          ATTN: JUSTIN P SNYDER
LCHURCHILL@SEASONS4.NET                          SFOURNIER@SHERWOODFOODS.COM                   JUSTIN@SNYDER-GC.COM


STOCKMAN BANK                                    SUN TRUST                                     TRUNO RETAIL TECHNOLOGY SOLUTIONS
ATTN: KALEB MARZOLF                              ATTN: CHARLES HENDERSON                       ATTN: BRAD RALSTON
KALEB.MARZOLF@STOCKMANBANK.COM                   CHARLES.HENDERSON@SUNTRUST.COM                BRALSTON@TRUNO.COM


UNFI                                             WEIL, GOTSHAL & MANGES LLP                    WEIL, GOTSHAL & MANGES LLP
ATTN: CHRIS TESTA                                ATTN: GARRET A FAIL                           ATTN: MOSHE A. FINK
CTESTA@UNFI.COM                                  GARRETT.FAIL@WEIL.COM                         MOSHE.FINK@WEIL.COM


                                                                                         Parties Served: 39




Page 1 of 1
Case 20-10166-JTD   Doc 29   Filed 01/28/20   Page 4 of 6




                    EXHIBIT B
                                Case 20-10166-JTD
Lucky's Market Parent Company, LLC, et al., - Overnight Mail
                                                               Doc 29        Filed 01/28/20   Page 5 of 6                  Served 1/27/2020

5 STAR REFRIGERATION & AIR CONDITIONING INC        BLACK BUSINESS INVESTMENT FUND, INC         BUNZL HOLDINGS, INC.
JOSEPH E MATTHEWS                                  INEZ LONG                                   JIM MCCOOL
23091 CORTEZ BLVD                                  301 E PINE ST, STE 175                      1 CITYPLACE DR, STE 200
BROOKSVILLE FL 34601                               RE: BBIF SUBSIDIARY CDE 3, LLC              ST. LOUIS MO 63141
                                                   ORLANDO FL 32801



CAITO FOODS SERVICE                                CAPTIVEAIRE SYSTEMS INC                     CARDLYTICS INC
DAVE COCHRAN                                       BOB LUDDY                                   SCOTT GRIMES
3120 N POST RD                                     4641 PARAGON PARK RD                        675 PONCE DE LEON AVE NE, STE 6000
INDIANAPOLIS IN 46226                              RALEIGH NC 27616                            ATLANTA GA 30308




CHARLIES PRODUCE                                   CREIGHTON CONSTRUCTION MANAGEMENT           CROSSET COMPANY LLC
DWAYNE WILSON                                      M DAN CREIGHTON                             GREG KURKJIAN
4103 2ND AVE S                                     900 SW PINE ISLAND RD, STE 202              10295 TOEBBEN DR
SEATTLE WA 98134                                   CAPE CORAL FL 33991                         INDEPENDENCE KY 41051




GLOBAL AXIOM, INC.                                 GOURMET FOODS INTERNATIONAL                 HALPERNS STEAK & GARYS SEAFOOD
TIM YOST                                           BRIAN SCOTT                                 RAY HICKS
295 LAFAYETTE ST, STE 700                          255 TED TURNER DR SW                        4685 WELCOME ALL RD
NEW YORK NY 10012                                  ATLANTA GA 30303                            ATLANTA GA 30349




HARVEST MEAT COMPANY INC                           HAWKINS CONSTRUCTION                        HUSSMANN CORPORATION
JAY LEAVY                                          JOHN MCCAUGHERTY                            CATHEY HAIGH
1022 BAY MARINA DR, STE 106                        1430 L AND R INDUSTRIAL BLVD                12999 SAINT CHARLES ROCK RD
NATIONAL CITY CA 91950                             TARPON SPRINGS FL 34689                     BRIDGETON MO 63044




INTERNAL REVENUE SERVICE                           J RAYMOND CONSTRUCTION CORP                 JDA SOFTWARE INC
CENTRALIZED INSOLVENCY OPERATION                   TOM BORGIA                                  GIRISH RISHI
2970 MARKET ST                                     465 W WARREN AVE                            15059 NORTH SCOTTSDALE, STE 400
MAIL STOP 5-Q30-133                                LONGWOOD FL 32750                           SCOTTSDALE AZ 85254
PHILADELPHIA PA 19104-5016



JP MORGAN CHASE                                    KIMCO REALTY CORPORATION                    KIMCO REALTY CORPORATION
ATTN: JEFF SCHAEFER                                GARY BAZYDLO                                KARAN OSTERHOUT
1301 CANYON BLVD                                   500 N BROADWAY, STE 201                     6060 PIEDMONT ROW DR S, STE 200
BOULDER, CO 80302                                  RE: DANIA LIVE 1748, LLC                    RE: DANIA LIVE 1748, LLC
                                                   JERICHO NY 11753                            CHARLOTTE NC 28287



KPS GLOBAL LLC                                     META BANK                                   NEELANDS USA LTD
MIKE EAKINS                                        5501 S BROADBAND LN                         NOEL NEELANDS
4201 N BEACH ST                                    SIOUX FALLS, SD 57108                       1775 EXECUTIVE RD, S
FORT WORTH TX 76137                                                                            WINTER HAVEN FL 33884




NIKKO ENTERPRISE CORPORATION                       PINELOCH CENTER STREET LLC                  QUAD/GRAPHICS, INC
SARAH MYINT                                        HEATHER COONS                               DAVE HONAN
13168 SANDOVAL ST                                  8998 GLADIN CT                              N61 W23044 HARRYS WAY
SANTE FE SPRINGS CA 90670                          ORLANDO FL 32819                            RE: BLUESOHO
                                                                                               SUSSEX WI 53089



SCHMID CONSTRUCTION                                SCHMIER PROPERTY GROUP, INC                 SEASONS-4 INC
JOHN SCHMID                                        BRIAN SCHMIER                               LEE CHURCHILL
1655 FL-50                                         2200 BUTTS RD, STE 300                      4500 INDUSTRIAL ACCESS RD
CLERMONT FL 34711                                  RE: GLADES 95TH LLC                         DOUGLASVILLE GA 30134
                                                   BOCA RATON FL 33431



SHERWOOD FOOD DISTRIBUTORS                         SIGNATURE                                   SNYDER CONSTRUCTION INC
SCOTT FOURNIER                                     ATTN: MARK T. SIGONA                        JUSTIN P SNYDER
12499 EVERGREEN RD                                 565 5TH AVE                                 2766 11 MILE RD, STE 1
DETROIT MI 48228-1059                              NEW YORK, NY 10017                          BERKLEY MI 48072




Page 1 of 2
                                Case 20-10166-JTD
Lucky's Market Parent Company, LLC, et al., - Overnight Mail
                                                               Doc 29    Filed 01/28/20     Page 6 of 6                 Served 1/27/2020

STOCKMAN BANK                                      SUN TRUST                                  SUN TRUST
ATTN: KALEB MARZOLF                                ATTN: CHARLES HENDERSON                    ATTN: CHARLES HENDERSON
2700 KING AVE W                                    919 E MAIN ST, 7TH FL                      VA-RICHMOND-5004
BILLINGS, MT 59108                                 RICHMOND, VA 23219                         P.O. BOX 26150
                                                                                              RICHMOND, VA 23260



TRUNO RETAIL TECHNOLOGY SOLUTIONS                  UNFI
BRAD RALSTON                                       CHRIS TESTA
13912 FM 1730                                      313 IRON HORSE WAY
LUBBOCK TX 79424                                   PROVIDENCE RI 2908



                                                                                          Parties Served: 38




Page 2 of 2
